Citation Nr: 0028957	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder as a residual of mustard gas exposure.

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946, and periods of active duty for training from 
May 1966 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Los Angeles, California, 
which, in February 1997, denied service connection for a low 
back disability; and, in October 1997, denied service 
connection for a respiratory disorder as a residual of 
mustard gas exposure.


REMAND

Initially, the Board finds that in accordance with 
Pearlman v. West, 11 Vet. App. 443 (1998) the veteran's 
present claim for entitlement to service connection for 
disabilities residual to mustard gas exposure is well 
grounded.  In Pearlman, the United States Court of Veterans 
Appeals (Court) held that 38 C.F.R. § 3.316, involving claims 
based on chronic effects of exposure to mustard gas, created 
a relaxed standard for well grounding such claims because 
World War II mustard gas testing was classified and records 
associated with these tests were generally unavailable.  The 
Court specifically held that, for purposes of submitting a 
well-grounded claim relating to exposure to toxic gases under 
38 C.F.R. § 3.316, the Board must assume that lay testimony 
of a veteran regarding exposure is true.  The veteran reports 
that he served with the 38th Chemical Decontamination Company 
at Camp Silbert, Alabama, for two years, and that he went 
through continuous training with different chemicals from 
1943 to 1944.  The record contains a WD AGO Form 100 
(Separation Qualification Record) showing that the veteran 
had four months of Chemical Warfare Basic Training.  
Additionally, the RO has established service connection for 
left forearm post inflammatory hyperpigmentation secondary to 
mustard gas application.  Private medical records refect 
diagnoses of various respiratory disorders.  Accordingly, the 
Board finds that the veteran's claim for service connection 
for a respiratory disorder as a residual of mustard gas 
exposure is well grounded.

Because the veteran's claim for service connection for a 
respiratory disorder as a residual of mustard gas exposure is 
well grounded, VA has a duty to assist the veteran in 
developing the facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a).  The RO did extensive development for evidence of 
the veteran's exposure to mustard gas during service.  
Information obtained included information from the Department 
of the Army, Historical Division, which reflects that testing 
at Camp Sibert, Alabama, included a test in which "the men, 
with no other protective equipment than gas mask and 
impregnated shoes, made a reconnaissance of an area 
contaminated with exploded live-mustard land mines."  
(Emphasis in original.)

In the October 1997 rating decision, the RO held that there 
was no basis to establish service connection for chronic 
respiratory problems as the medical evidence did not show the 
existence of any chronic disability associated with mustard 
gas or otherwise related to active service.  Thereafter, the 
veteran's private physician, in a statement dated in February 
1998, stated that he was following the veteran on a regular 
basis for chronic bronchitis and laryngitis.  The RO, in a 
Supplemental Statement of the Case dated in January 2000, 
made the following statement:  "We are not saying the 
veteran does not have these disabilities [chronic bronchitis 
and laryngitis], however, we do not have any medical evidence 
to show these conditions were due to exposure to mustard gas 
while in service." 

VA regulations now provide that full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease is sufficient to establish 
service connection for that condition.  38 C.F.R. § 3.316.  
Thus, under this regulation, the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced:  (1) full-body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions.  See 
Pearlman, supra.

The veteran has not been accorded an examination by VA for 
the purpose of determining whether he suffers from one of the 
conditions specified at 38 C.F.R. § 3.316.  Additionally, 
while the RO has conceded that the veteran was exposed to 
mustard gas, it does not appear that the RO has made a 
determination as to whether or not the record establishes 
that the veteran experienced full-body exposure to nitrogen 
or sulfur mustard or Lewisite during his military service.  
Accordingly, the Board concludes that a remand is necessary 
for a full and fair adjudication of this issue.

Turning now to the veteran's claim for service connection for 
a low back disability, it is observed that, subsequent to the 
October 1997 Statement of the Case for this issue, the RO 
determined that an examination was required to obtain an 
opinion as to whether or not the back disorder which was 
incurred in March 1970 was aggravated by the veteran's 
subsequent military service.  The veteran was accorded an 
examination of his spine in March 1998.  However, the RO did 
not thereafter issue a supplemental statement of the case 
which discussed the report of this March 1998 VA examination 
or private medical records from U.S. Family Care which 
include findings which pertain to the veteran's low back 
disability.  Pursuant to 38 C.F.R. § 19.37(a), this evidence 
must be referred to the appropriate rating or authorization 
activity for review, disposition, and preparation of a 
Supplemental Statement of the Case.

For the reasons stated above, these issues are REMANDED for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his back 
and respiratory disorders.  After 
securing any necessary releases, the RO 
should obtain those records which are not 
already on file.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of any respiratory 
disorder(s) found.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should elicit a detailed history from the 
veteran of his in-service and post-
service respiratory problems.  Following 
an examination of the veteran's 
respiratory system, the examiner should 
specifically comment as to whether it is 
as likely as not that any respiratory 
disorder found is related to the 
veteran's period of active military 
service.  All opinions expressed must be 
accompanied by a rationale.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for a 
respiratory disorder as a residual of 
mustard gas pursuant to 38 C.F.R. § 3.316 
and on a direct basis.  In reaching a 
decision as to this issue, the RO should 
specifically make a determination as to 
whether or not the record establishes 
that the veteran experienced full-body 
exposure to nitrogen or sulfur mustard or 
Lewisite during his military service.

5.  The RO should also readjudicate the 
issue of entitlement service connection 
for a low back disability.  In so doing, 
the RO should specifically document 
consideration the March 1998 VA 
examination report and the copies of 
private medical records from U.S. Family 
Care which were associated with the 
claims folder subsequent to the October 
1997 Statement of the Case.

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

